Case: 19-60145      Document: 00515113299        Page: 1     Date Filed: 09/11/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                   No. 19-60145                             FILED
                                 Summary Calendar                   September 11, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk

ERIC BELANGER,

                                                Petitioner−Appellant,

versus

COMMISSIONER OF INTERNAL REVENUE,

                                                Respondent−Appellee.



                             Appeal from a Decision of
                            the United States Tax Court
                                   No. 5252-17L




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *


      AFFIRMED. See 5TH CIR. R. 47.6.




      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.